Citation Nr: 0029656	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-18 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to September 
1970.  By a rating action dated in November 1994 the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Philadelphia, Pennsylvania, denied entitlement to service 
connection for post-traumatic stress disorder.  The veteran 
appealed from that decision.  In May 1987 the Board of 
Veterans' Appeals (Board) affirmed the denial.  In April 1988 
the veteran submitted additional information for the purpose 
of reopening his claim.  In a June 1988 rating action the 
regional office again denied the claim.  The veteran appealed 
from that decision.  In November 1993 the Board affirmed the 
denial.  In November 1994 a motion for reconsideration of the 
Board decision was made and in February 1995 the Board denied 
the motion.  

In an October 1995 rating action the regional office again 
denied the veteran's claim.  He appealed from that decision.  
In January 1998 the Board held that new and material evidence 
had been submitted to reopen the claim for service connection 
for post-traumatic stress disorder.  The Board remanded the 
case for further action by the regional office including 
affording the veteran a VA psychiatric examination.  In a 
March 1999 rating action the regional office confirmed and 
continued the prior denial.  In April 2000 the veteran 
testified at a hearing before a member of the Board sitting 
in Washington, D.C.  The case is now before the Board for 
further appellate consideration.  


REMAND

The record discloses that the veteran served in the Republic 
of Vietnam and engaged in combat with the enemy.  

The record includes numerous reports of VA psychiatric 
examinations and psychiatric examinations by private 
physicians from September 1983 to December 1992 reflecting 
various diagnoses including post-traumatic stress disorder 
and depressive disorder.  When he was examined by a board of 
two VA psychiatrists in July 1992 it was determined that the 
diagnosis was dysthymic disorder with features of 
post-traumatic stress disorder.  An independent medical 
expert reviewed the veteran's file and in January 1993 
expressed the opinion that while some symptoms of 
post-traumatic stress disorder were present, they were 
insufficient to make a formal diagnosis.  The noted symptoms 
more typically pointed toward a primary diagnosis of a 
personality disorder and a secondary diagnosis of atypical 
affective disorder.  

In its November 1993 decision, the Board denied the veteran's 
claim on the basis that the diagnosis of post-traumatic 
stress disorder had not been established.  

In connection with the motion for reconsideration of the 
prior Board decision in November 1994, a November 1993 
evaluation of the veteran by James M. Charles, MSW was 
submitted.  It concluded that the veteran fulfilled all of 
the criteria for a diagnosis of post-traumatic stress 
disorder.  

The regional office later received a psychiatric evaluation 
of the veteran by Jeffrey T. Beams, D.O., reflecting 
assessments including recurrent major depression and 
post-traumatic stress disorder.  

In its January 1998 remand, the Board asked that the veteran 
be afforded a special VA psychiatric examination by a 
psychiatrist who had not previously examined him in order to 
determine whether he currently had post-traumatic stress 
disorder.

The record discloses that the veteran was afforded a VA 
psychiatric examination in November 1998.  Various findings 
were recorded.  The diagnoses included dysthymic disorder 
with features of post-traumatic stress disorder and a 
personality disorder.

During the April 2000 Board hearing, the veteran's 
representative contended that the physician who conducted the 
VA psychiatric examination in November 1998 had previously 
seen the veteran in 1995.  In this regard, there is a VA 
outpatient treatment record reflecting a psychiatric 
evaluation of the veteran in June 1995 conducted by that 
physician.  

The Board notes that ders of the Board were not 
complied with, the Board itself erred in failing to ensure 
compliance.  

In view of the aforementioned matters, the case is again 
REMANDED to the regional office for the following action:

1.  The veteran should be examined by a 
board of two psychiatrists experienced in 
cases involving post-traumatic stress 
disorder who have not previously examined 
him in order to determine the nature and 
extent of any psychiatric disability 
present and whether a post-traumatic 
stress disorder diagnosis can be fully 
supported under the current standards of 
DSM-IV.  The report of examination should 
contain a detailed social, industrial and 
military history as well as clinical 
findings upon which the diagnosis is 
based.  The examiner should also review 
the other VA and private psychiatric 
evaluations of the veteran conducted over 
the years as well as the January 1993 
opinion by the independent medical expert 
and express opinions as to the validity 
of the diagnoses/conclusions reached in 
those reports.  The claims file is to be 
made available to the examiners for 
review prior to the examination.  

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
ROBERT D. PHILIPP
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


- 5 -


